Case 2:19-cv-00808-SPC-MRM Document 16 Filed 04/20/20 Page 1 of 2 PageID 101



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JOHN GLENN HOUTSMA,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-808-FtM-38MRM

RICK SLOAN, REBECCA
JACKSON, NEVILLE GRAHAM and
RIDDLE,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        This matter is before the Court on sua sponte review of the record. Plaintiff John

Houtsma a civil detainee at the Florida Civil Commitment Center (FCCC) initiated this

action by filing a Complaint (Doc. 1) against the Department of Children and Families,

Doc, CCS, Liberty Health Care, FCCC Chaplain Rick Sloan, FCCC Grievance Examiner

Rebecca Jackson, Neville Graham, and Ms. Riddle, in the United States District Court for

the Northern District of Florida on June 5, 2019. The Northern District transferred the

case to this Court. (Doc. 9).

        The Court takes judicial notice of its files which reveal Plaintiff filed the same

Complaint (Doc. 1) was filed in this Court as case no. 2:18-cv-622 on September 17,

2018, which remains pending at case no. 2:19-cv-894-SPC-NPM.2 Plaintiff may not



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
2 The Court determined that the initial case 2:18-cv-622 filed on September 17, 2018, was improperly
closed. That case was reopened and transferred to case 2:19-cv-894. Thus, 2:19-cv-894 remains the
earlier filed action.
Case 2:19-cv-00808-SPC-MRM Document 16 Filed 04/20/20 Page 2 of 2 PageID 102



proceed in two separate actions on the same claim. The Court will dismiss this action as

duplicative and Plaintiff may proceed on his earlier filed action.

       Accordingly, it is now

       ORDERED:

       The case is DISMISSED as duplicative of case 2:19-cv-894-FtM-SPC-NPM.

       DONE and ORDERED in Fort Myers, Florida this 20th day of April 2020.




SA: FTMP-2
Copies: All Parties of Record




                                             2
